OVERTON, Justice.
We have for review State v. Arriagada, 508 So.2d 1247 (Fla. 3d DCA 1987), in which the state sought review of a pretrial order suppressing certain identification testimony. The district court found this type of pretrial order nonreviewable under Florida Rule of Appellate Procedure 9.140(c). The district court also found that certiorari was not available as a means for review. The court acknowledged direct conflict with State v. Wilson, 483 So.2d 23 (Fla. 2d DCA 1985), and certified the following as a question of great public importance.
Whether the holdings in Jones v. State, [477 So.2d 566 (Fla.1985)]; State v. G.P., *919[476 So.2d 1272 (Fla.1985) ]; and State v. C.C., [476 So.2d 144 (Fla.1985) ], preclude the state from seeking common law cer-tiorari review of nonappealable interlocutory orders in criminal cases.
508 So.2d at 1248.
We recently answered this question in the negative in State v. Pettis, 520 So.2d 250 (Fla.1988). Accordingly, we quash Ar-riagada and remand to the district court for consideration consistent with Pettis.
It is so ordered.
MCDONALD, C.J., and EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.